DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 3/11/2021 has been entered. Applicant’s amendments to the Claims have overcome each and every 112(a) and 112(b) rejections previously set forth in the Final Office Action mailed 1/11/2021.
Election/Restrictions
Claims 1-7, 10, 12, 14 and 16 are allowable. The restriction requirement among group of species, as set forth in the Office action mailed on 3/14/2019 and amended in response to communication on 5/30/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/14/2019 is partially withdrawn.  Claims 11 and 13, directed to spaced featured having varying density and having linear path oriented differently in different sections is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 9, 15 and 19-26, directed to non-elected species is withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Varsha Pednekar on 3/19/2021.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 1 has been amended as follows:
1. An article comprising:
a first plurality of spaced features disposed on or in at least a portion of a surface of the article; the first plurality of spaced features arranged in a plurality of grouping; each grouping being a repeat unit of a plurality of repeat units that is repeated across the surface; the first plurality of spaced features within the grouping being spaced apart at an average distance of about 1 nanometer to about 500 micrometers to define a continuous path that traverses the first plurality of spaced features; where the continuous path extends across the portion of the surface of the article; each spaced feature having a surface that is substantially parallel to a surface on a neighboring spaced feature; each the plurality of repeat units; and wherein the plurality of repeat units in adjacent grids are inclined at an angle of 50 to 150 degrees to each other.

Claims 8, 9, 15, 17 and 19-26 are cancelled.

Allowable Subject Matter
Claims 1-7, 10-14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including an article comprising a first plurality of spaced features, the first plurality of spaced features arranged in a plurality of groupings, each spaced feature being separated from the neighboring spaced feature, wherein the repeat units in adjacent grids are included at an angle of 50 to 150 degrees to each other in combination with other claimed limitations of claim 1. 
The closest prior art for an article is Brennan et al. (US 2010/0226943) as discussed in Final Rejection mailed on 1/11/2021 including a first plurality of spaced features, the first plurality of spaced features arranged in a plurality of groupings, each spaced feature being separated from the neighboring spaced feature but is silent regarding wherein the repeat units in adjacent grids are included at an angle of 50 to 150 degrees. Rotating the repeat units in adjacent grids between 50 and 150 degrees do not achieve same arrangement as shown in figures 2B and 2D.
Tonkovich et al. (US 2007/0017633 A1) is the closest prior art teaching wherein the repeat units in adjacent grids (fig. 3h and fig. 3j where left side stack of features can 
Claims 2-7, 10-14 and 16 being dependent on claim 1 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see pages 8-11, filed 3/11/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/            Primary Examiner, Art Unit 3783